DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
 The species restriction of 5/3/2022 has been withdrawn. All pending claims 22-30 are being examined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22, 23, 24, 25, 26, 27, 28 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki (US pub 20030057489).
With respect to claim 22, Yamazaki teaches a display, comprising (see figs 1-16, particularly figs. 7 and 9 and associated text): 
an organic light emitting element; and 
a pixel circuit configured to drive the organic light emitting element and including a capacitor 
wherein the capacitor includes:
an active layer 1a,1b,1c,1d,1e,1f; 
a gate insulation layer 2 on the active layer; 
a gate electrode 3a on the gate insulation layer; 
an interlayer insulating layer 4 on the gate electrode; and 
a first electrode 6a on the interlayer insulating layer, directly connected to the active layer through at least one contact hole through the interlayer insulating layer and the gate insulation layer, and overlapped with the gate electrode, 
wherein a portion of the first electrode directly on the interlayer insulating layer extends to overlap the gate electrode, and 
wherein the capacitor comprises a storage capacitor in an area in which the portion of the first electrode overlaps the gate electrode (inherently).  
With respect to claim 23, Yamazaki teaches the capacitor further comprises a parasitic capacitor between the active layer and the gate electrode.  
With respect to claim 24, Yamazaki teaches the storage capacitor and the parasitic capacitor are connected in parallel.  
With respect to claim 25, Yamazaki teaches the capacitor further comprises a parasitic capacitor between the first electrode and an outline (edge of the gate electrode) of the gate electrode.  
With respect to claim 26, Yamazaki teaches the storage capacitor and the parasitic capacitor are connected in parallel.
With respect to claim 27, Yamazaki teaches a guard ring 3b surrounding a storage capacitor area, the gate electrode overlapping the first electrode in the storage capacitor area.  
With respect to claim 28, Yamazaki teaches the guard ring and the gate electrode are on a same layer.
With respect to claim 30, Yamazaki teaches the capacitor comprises an intrinsic semiconductor layer overlapping the gate electrode, and the intrinsic semiconductor layer 1a and the active layer being on a same layer.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizukoshi (US pub 20160086539) in combination with Kaise (US pub 20110170028).
With respect to claim 22, Mizukoshi teaches a display, comprising (see para 0006): 
an organic light emitting element; and 
a pixel circuit configured to drive the organic light emitting element and including a capacitor 
but fails to teach the capacitor includes:
an active layer; 
a gate insulation layer on the active layer; 
a gate electrode on the gate insulation layer; 
an interlayer insulating layer on the gate electrode; and 
a first electrode on the interlayer insulating layer, directly connected to the active layer through at least one contact hole through the interlayer insulating layer and the gate insulation layer, and overlapped with the gate electrode, 
wherein a portion of the first electrode directly on the interlayer insulating layer extends to overlap the gate electrode, and 
wherein the capacitor comprises a storage capacitor in an area in which the portion of the first electrode overlaps the gate electrode.  
Kaise teaches a similar device in which a capacitor includes (see figs. 1-11 and associated text):
an active layer SA,12a,DA; 
a gate insulation layer 13 on the active layer; 
a gate electrode GE on the gate insulation layer; 
an interlayer insulating layer 14,15 on the gate electrode; and 
a first electrode 16/DE on the interlayer insulating layer directly connected to the active layer through at least one contact hole through the interlayer insulating layer and the gate insulation layer, and overlapped with the gate electrode, 
wherein a portion of the first electrode directly on the interlayer insulating layer extends to overlap the gate electrode, and 
wherein the capacitor comprises a storage capacitor in an area in which the portion of the first electrode overlaps the gate electrode (inherently).  
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of Kaise into the device of Mizukoshi to prevent the unwanted crosstalk. See para 0014 of Kaise.
With respect to claim 23, Mizukoshi further teaches the capacitor further comprises a parasitic capacitor between the active layer and the gate electrode.  
With respect to claim 24, Mizukoshi further teaches the storage capacitor and the parasitic capacitor are connected in parallel.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22, 23, 24, 25, 26, and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,879,336. Although the claims at issue are not identical, they are not patentably distinct from each other because the storage capacitor would inherently be produced in an area in which the portion of the first electrode overlaps the gate electrode.

Claims 22, 23, 24, 25, 26, and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15of U.S. Patent No. 10,224,384. Although the claims at issue are not identical, they are not patentably distinct from each other because the storage capacitor would inherently be produced in an area in which the portion of the first electrode overlaps the gate electrode.


 Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814